Citation Nr: 0311677	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  99-14 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable rating for the 
residuals of a detached retina, left eye, status-post 
surgery.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1978 to May 1998.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, in part, granted service connection for the 
left eye condition noted above, with assignment of a zero 
percent (noncompensable) rating.

The veteran withdrew his request for a hearing before a 
Member of the Board at the RO and requested a hearing before 
RO personnel.  Such a hearing was scheduled in October 2000, 
but the veteran cancelled his request.  Since he has not 
otherwise requested rescheduling of a hearing, his request is 
considered withdrawn.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

Veterans Claims Assistance Act of 2000

The Board will remand the veteran's case to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107], as the claim was pending as of 
the date of passage of this law, November 9, 2000.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law/regulation 
changes after claim has been filed, but before administrative 
or judicial appeal process has concluded, version most 
favorable to claimant should apply).


Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran what is needed to substantiate the claims.  Although 
an appropriate letter was sent in March 2003, the veteran has 
a statutory right to one year to submit information or 
evidence in response to any VCAA notification, and that one-
year period has not yet passed, nor has he otherwise waived 
his right to that response period.  See Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs (DAV), 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law.  

Evidentiary development

The veteran was last provided a VA examination in December 
2000.  Since it is necessary to remand this claim for the due 
process reasons discussed above, the RO should provide the 
veteran another VA examination to ascertain the current 
severity of his left eye disorder.

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of the claim and the 
evidence, if any, that the RO will obtain 
for him.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Any notice 
given, or action taken thereafter by the 
RO, must comply with the holdings of 
Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

In particular, the RO must ensure that 
the veteran is given the appropriate time 
period to identify or submit additional 
evidence in support of his appeal for an 
increased rating for his service-
connected left eye disability.  

2.  After obtaining any evidence 
identified by the veteran or allowing him 
an appropriate response period, the RO 
should then schedule the veteran for a VA 
eye examination.  The examiner should 
review the claims file and note that this 
review was conducted in the examination 
report.

The examination report must address the 
veteran's current visual acuity, whether 
there is any loss of visual field, 
whether there is any active pathology as 
a result of the in-service eye surgery, 
and what symptoms the veteran has as a 
result of the service-connected condition 
(i.e., does the veteran experience any 
pain or episodic incapacity?).

3.  Thereafter, the RO must thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA that are specifically germane to 
the claim on appeal.  The RO should 
ensure that the examination report 
addresses all factors described above.  
If it does not, it must be returned to 
the examiner for corrective action.

4.  Then, the RO should readjudicate the 
claim of entitlement to increased rating 
for the veteran's service-connected 
residuals of a detached retina, left eye, 
status-post corrective surgery.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  Thereafter, 
if in order, the case should be returned 
to the Board for further appellate 
action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of the remanded 
issue.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  However, the veteran is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in a claim being 
considered on the evidence now of record or denied.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



